DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments to the claims have been recorded.

Response to Arguments
Applicant’s arguments filed on 8/1/2022 have been fully considered but they are not persuasive.
Regarding Applicant’s Arguments 

Regarding Applicant’s amendment of “the liquid environment being a dielectric liquid;” (Race Fig.1 water; para 153 operating towed body 60 in calm seas) It is noted that water has a dielectric constant of 80.4.  Applicant’s specifications para 9 stated the liquid can take any variety of forms including water. It is also noted that in the general definition of dielectric i.e. having the property of transmitting electric force without conduction; insulating; water is not a dielectric; but under very controlled conditions water and oils can be considered a dielectric. Controlled conditions of duration of time, thermal energy, electrophoretic force [i.e. heat induced such as in microwave ovens], refractive index and frequency dependence.  Hence multiple antennas are needed for transitions through different medium resistance and impedance.  Data signals can be considered similar to alternating signals [also digital signals having a rising and a falling edge] and therefor the impedance difference changes the waveforms of the signal.  It is noted that Applicant’s specifications only deal with dielectric in terms of cooling fluid or propulsor and not with signal transmission.  Transition and propagation of signals between different mediums, thermal energy and electrophoretic forces must be carefully takin into consideration.  The absolute value of the refractive index based on the medium change is critical to the performance of the propagation of the signal.  Dielectric constant of the mediums has a strong frequency dependency particularly in a limited closed body such as a tank.  The tank itself filled with a dielectric is by definition a dielectric capacitor.  Transition and propagation of any signal changes the dielectric properties as the transmission takes placed constantly changing the dielectric medium making the propagation of the signal significantly challenging particularly as the tank itself creates multipath signals based on the reflection of the tank at different frequencies defined by the shape and size of the multiply different reflective surface of the tank itself.  The specifications provide no clear indication of how to overcome these numerus hurdles. 

Regarding Applicant argues regarding enablement requirement:
Applicant’s arguments are based on liquid environment, transmission through liquid environments, transmission power to be received at the receiving antenna, frequency of transmission, undue experimentation costs.  See pages 1-5 of Remarks dated 8/1/2022.
The rejections is based on the change in signal transitions medium.  The rejection reads “Applicant lists only two antennas but four are need to communicate through different mediums (air to oil and from oil to air for receiver and oil to air and to air from oil for transmitter.). Each antenna must be matched in resistance (220 ohm for ground penetration and 430 for some liquids, so 220 from oil to air and 230 from air to oil for each antenna) to the medium being transmitted into otherwise the signal will simply reflect back form the surface of air to oil and form oil to air.”  No mention of antenna being matched to the medium has been made.  As such Applicant's argument with regards to liquid environment, transmission through liquid environments, transmission power to be received at the receiving antenna, frequency of transmission, undue experimentation costs, is not persuasive because it cherry-picks a particular limitation of their teaching to use as a strawman without addressing the cited rejection.
	
Applicant argues that “"It is improper to conclude that a disclosure is not enabling based on an analysis of only one of the above factors while ignoring one or more of the others. The examiner's analysis must consider all the evidence related to each of these factors, and any conclusion of nonenablement must be based on the evidence as a whole." Applicant submits that a person of ordinary skill in the art, could, in view of the details described in at least paragraph [0022], implement the operations of Claim 1 in vastly less than 6- 12 months' time and $50,000 expense (which in today's dollars would be between $120,800 and $122,400)] in view of the power range and frequencies listed.”  Examiner has addressed all of Applicant’s claimed limitations with the rejections provide.  One of ordinary skill in the art would not be able to understand how to overcome the principles of physics with the given specifications regardless of how much undue experimentation. Additionally, Cost in today’s dollars is not a factor that must be considered in the claimed invention. 
	
Applicant’s agreements examples of wireless communications through liquid and hulls are communications below waterline in cruise ships, airplanes, etc. It is noted that cruise ships have antennas above the waterline, airplanes are in the air and not underwater. 

Applicant argues a paper relating to “Propagation Characteristic of PD-induced Electromagnetic Waves in actual 110KV power Transformer and its Simulation Results”.  Examiner notes firstly that the results are “Simulation Result’s” and not “Actual Results”.  Second ‘PD’ is Partial discharge i.e. unintentional losses of power i.e. unwanted noise. 
Third the paper clearly states “Higher frequency bands suffer greater attenuation leading to the less energy ratio”
Fourth, the paper clearly shows that the sensors used are submerged and in the dielectric and do not transmit any information through a medium.  See Fig 3, sealed installation of the PD source. Fig. 4 UHF antenna on the tank. 
Fifth, the “Simulation Results” are based on the PD source inside the tank. 
Sixth, Introduction “PD are detected by using some UHF antennas.  Since the EM waves cannot transmit through conductors, they will be trapped inside the metallic tank of the transformer which can be basically regarded a cavity resonator and experience multipath reflections hitting the metallic parts, such at the core, windings, and tank, until their energy is dissipated in the materials…. Different propagation paths between source and antennas [internal] have a significant impact on the EM waves.”  
Sixth, nowhere in the paper does it talk about change of medium transmission. 
Seventh, Fig. 8 as cited by applicant is “attenuation characteristic of cumulative energy”…  “EM waves are always trapped inside the metallic tank of the power transformer and experience multiple reflections until the energy is dissipated in the materials” 
The paper makes a multiple clear argument supporting the rejections made and none in support of Applicant’s claims.  A few arguments are listed above.   
Regarding “the Office Action Fails to define the level of one of ordinary skill in the art”.  Both Examiner and Applicant has agreed on the submitted paper and define the level of one of ordinary skill in the art. 
 Regarding  Applicant’s augments that “ takes official notice in stating that “Signals between 300MHZ and 5GHS will not work in oil or other liquids”  The cited paper states “EM waves cased by corona discharge in oil covers a wide frequency and from 300MHz to 1.8GHz. What’s more the high frequency part attenuate dramatically with increasing distance from the PD source, and phenomenon as appears.  The paper relates to EM energy [i.e. noise] band detected inside the tank with the antenna also inside the tank; EM energy can be detected.  But because of the significant multipath and attenuation that trapped inside the metallic tank as stated in the paper no data signal can be transmitted perticurlerly to an outside antenna.  Additionally, the paper clearly states that high power 10KVa to 50Kv EM waves form the coil in the range of 300MHz to 1.8GHz are induced by corona discharge. This would make it impossible to transmit any data signal under 50KV in the overlapping frequency ranges.  These PD are based on defects and cause very sharp current pluses in the effect site inside the transformer. Introduction Col. 2 second paragraph. 

Regarding Examiner to watch a YouTube video.  Examiner notes that the video has been reviewed before the first office action and is not convincing as a simulation and not a actual video of the product in working.  The video clearly states “the robot recodes video and photo and can share the stream close to real time”…. No mention of it being controlled or it being autonomous while submerged. No mention of the video being streamed while being submerged. The robot can simply be surfaced and meet this statement. 

Applicant argues that “a remotely operated submersible configured for inspection of one or more liquid cooled components within a tank and having:” Examiner strongly disagrees, As recited in the rejections Race teaches: (Race Fig.1 #20 Unmanned underwater vehicle UUV; Fig.1 shows a liquid tank) Water is a liquid cooled component. Within a tank [large naval tank] is intended use. The ocean is a tank; a large receptacle for holing or storing liquids such as water.  Additionally, there is nothing in the claims what would make the invention specifically designed for a ‘tank’ environment.  Examiner has given the 112 rejection and has specifically highlighted the ‘tank’ environment. See Page 3 point 5 “Signal coupling i.e. sinnal in a conductive box. EMI ‘tank’. Point 6, Muti path signal distortion i.e. singnal refecting inside the conductive box. i.e. ‘tank’ Crosstalk i.e. ’tank’ conductive surfaces. Point “Stability of the medium, breakdown of dielectric medium” occurs in a limited amount of material i.e. ‘tank’.

Applicant argues “a signal receiver structured to receive a command through a liquid environment of the tank from a remote control station” The rejection that was used is  (Race Fig.1 #40 towed antenna system through liquid [environment of the tank] form 13 remote control station Also para 63; UUV 20, through towed antenna system 40, may initiate and bi-directionally communicate with one or more of aircraft 12, watercraft 13, satellite 14, and terrestrial communication systems 16, 18.) Additionally 112 rejection was used for this as well.  Applicant further argues that “A towed body of a retractable antenna system is not structured to receive a command through a liquid environment of a tank from a remote control station when towed body is within the liquid environment as the towed body is only used for communication when the towed body is on the surface of the water.” Examiner strongly disagrees.  The towed antenna system system 40 as shown in Fig.1 clearly shows at least three parts. The antenna, the wire and the connection to the UUV see Fig.1 #40. The antenna is a structured to receive a command by the antenna and the command will travel through the liquid environment of the tank from the remote control station that the antenna received to send the signal form the antenna to the UUV.  

Applicant argues “a plurality of cameras or sensors each structured to capture a target associated with the one or more liquid coolant components within the tank when the plurality of cameras is within the liquid environment of the tank;” and argues that Race does not teach this limitation and that “Herz has not been cited for these recitations as fails to disclose or suggest these recitations. Examiner strongly disagrees. The rejection that was used is Race and Herz for this limitation which reads: (Race Para 67 teaches that the towed body 60 includes a camera and that the towed body is within the liquid environment of the tank).  However examiner maintains that it was well known in the art at the time the invention was filed as taught by Herz.  Regarding a plurality of cameras or sensors each structured to capture a target, Herz teaches Herz para 15; sensors may include one or more camera Also Fig.3 Underwater vehicle 313 payload 409 camera.  

Applicant has argued that the amendments of "the signal transmitter adapted to transmit information through a liquid environment while the remotely operated submersible is submerged at a power for the information to be received at a receiving antenna." Overcome the written description.  Examiner has removed the 112(a) rejection based on the amendments; but one of ordinary skill in the art would not know what “is submerged at a power for the information” is   and as such a 112(b) rejection is given.

Applicant argues different frequencies [300, 400, 433, MHZ and 2.4 and 5GHz] in support for the different antennas and different cooling fluids [organic polymer, transformer oil, mineral oil, silicone or fluorocarbon-based oils, vegetable-based formulas, coconut oil, nanofluid and a mixture or polychlorinated diphenyl and water] and different transmitter and receiver powers [250mW, 3W].  Theses shotgun arguments have made it clear that the 112(a) rejection is absolutely correct as these arguments where presented by the Office in the Non-Final rejections; see pages 6-8.  Applicant’s arguments have not touched upon the key concern in the 112(a) enablement rejection. 

Criteria 1-6
1) Communicating through different (change of) mediums) page 7 line 1. 
2) Matched resistance for each mediums (before the change of medium) Page 7 line 3.
3) Refraction and reflection of signals Page 7 line 5.
4) Signal matching based on the medium to mitigate agents signal loss, signal attenuation, and signal power loss. (signals merely hating the medium i.e. oil, water, or even air.)  
5) Signal coupling i.e. signal in a conductive box. EMI
6) multi path signal distortion i.e. signal reflecting inside the conductive box. Crosstalk
7) Stability of the medium. i.e. heat->resistance-> breakdown of dielectric medium.

A signal that works in air [first medium] will not work in oil or water [second] even if it is originated in the second.  If the power is high enough it will merely heat the second medium as the signal would be forced to attenuate in the denser medium. 
Criteria 1-4 are all related to the matching of resistance for the first medium and impendence of the second medium; i.e. impedance matching to and from a medium change that the signal must travel through without reflection, significant refraction or attenuation.  Even if one of ordinary skill in the art had at least four antennas and the frequency correctly matched to the four antennas.  The major hurdle to overcome to overcome is the impedance matching of the barrier created between the different mediums.  Each barrier based on the different mediums used i.e. different cooling fluids [organic polymer, transformer oil, mineral oil, silicone or fluorocarbon-based oils, vegetable-based formulas, coconut oil, nanofluid and a mixture or polychlorinated diphenyl and water] as each medium has its own dielectric to be matched.  For example transmitting from air to coconut oil the dielectric of air is 3000V/mm and the dielectric of coconut oil is 18200V/mm which yields 0.164.  Then transmitting form coconut oil to air is 18200/3000 i.e. 60.6.  So from air with dielectric 3000v/mm is 50 ohms and oil is 3K ohms.  Having the impedance matched, frequencies, power, antenna size can simply be worked out. The above math and reasoning was provided as a proof of no undue experimentation of one of ordinary skill in the art.  The math and reasoning provided are very simple and are provided as an example of a starting point.  Significant information relating to the efficiency of matching impedance and other factors such as frequency, power, mediums, dielectric properties, attenuation, reflection, refraction, power loss do to the mediums have to all be considered.  
Additionally criteria 5 and 6 must be met.  Meeting all the above criteria 1-4, the transmission and reception may still not be possible as the signals will couple to the transformer as the transformer is conductive and is in a enclose environment [i.e. conductive box] which instantly attracts and dissipates the signal regardless of how much power is outputted [lighting rod or mettle in a microwave].  If the signals where not instantly coupled to the enclosed environment of the transformer, the signals will be reflected multiple times creating cross talk and distortion that must be overcome. 
Criteria 7, any signal traversing multiple mediums cannot be perfectly matched to both mediums i.e. one signal for two mediums. As such, heat is created as the signal is the source of the energy traveling transitioning form one medium to the other which in turn creates a change in the medium (heat) creating an unstable signal propagation environment (change in the resistance and breakdown of the dielectric medium) which in turn changes all of the criteria from 1-7.  
As such based on the above response, the Enablement requirements are proper. 
Although Applicant’s argument relating to monetary aspect are irrelevant, the arguments have been addressed above.
Applicant’s remaining arguments are based on the newly provided amendments and are addressed with the rejections provided.  
Additional arguments relating that the prior art does not teach the claimed invention are not persuasive as Applicants claims are not enabled i.e. also not taught in the specification. 

There are no incorporation by reference made.   Any incorporation by reference made after this office action examination will be improper; “Ujvari et al., 2001.”


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Minerals Separation Ltd. v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: 
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). 
The following discussion focuses on aspects (A), (B), and (F) above. The disclosure does not enable one of ordinary skill in the art to practice the invention “transmit and receive wireless signals trough liquid” without at least four antennas and particularly at the frequencies claimed [300MHz to 5GHz], which is critical or essential to the practice of the invention but not included in the claims.  Furthermore; the specifications highlight [metallic] container and give examples of ship hulls, nuclear reactors, fuel tanks containers which RF signals cannot pass through.  The specifications start “The ROV 52 is insertable into the transformer 58 or sealed container and is contemplated for purposes of the various embodiments herein as being movable utilizing un-tethered, wireless remote control.”
See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976)  
Given that the claim 1 clearly states “remotely operated submersible is submerged with ” Receiving antenna is wireless.   Even if the submersible was autonomous and communicates on the surface, claim 1 recites “receive a command through a liquid environment from a remote control station” i.e. wireless through liquid.
All dependent claims further propagate wireless. As stated in Applicants specification “The ROV 52 is insertable into the transformer 58 or sealed container and is contemplated for purposes of the various embodiments herein as being movable utilizing un-tethered, wireless remote control.”
The based station is the user interface; no mention of wire.
There is a repeater or really station but it is also wireless; no mention of wire.  
Nowhere in the specifications states that there is a wire. Specifications state wireless. 
The specifications state “The ROV 52 is insertable into the transformer 58 or sealed container and is contemplated for purposes of the various embodiments herein as being movable utilizing un-tethered, wireless remote control.”
The drawings Fig.1 show two tanks side by side 58 and 58 with the ROV 52 in both communicating wirelessly.  
No wire shown.
Applicant lists only two antennas but four are need to communicate through different mediums (air to oil and from oil to air for receiver and oil to air and to air from oil for transmitter.). Each antenna must be matched in resistance (220 ohm for ground penetration and 430 for some liquids, so 220 from oil to air and 230 from air to oil for each antenna) to the medium being transmitted into otherwise the signal will simply reflect back form the surface of air to oil and form oil to air. 
Signals between 300 MHz and 5 Ghz will not work in oil or other liquids.  Applicant states that “the communication between the ROV 52 and the base station can be supplemented with a repeater or relay station, but not all embodiments need include such devices.”  There is no mention of wire; but wireless.  Drawings show wireless signal.  
RF communications simply cannot happen without four antennas and particularly at the frequencies recited unless the UAV floats to the top; but then the limitation of “command through a liquid environment” is not met.   The claim invention will not work and therefore is inoperative, lacks utility and is not enabled.
	Any amendment of adding wire will need clear support from the specification and will promptly be met with a restriction base on original presentation.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claim1 recites “submersible is submerged at a power for the information to be received” One of ordinary skill in the art would not now what is meant by “submersible is submerged at a power”. This maybe a typo.  Appropriate correction is required.


Claim Objections
Claim 1 objected to because of the following informalities:  Claim 1 has been amended to recite “the plurality of cameras is within the liquid environment of the tank;”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-18, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Race US 20110162573 as applied to claim above, and further in view of Herz 20150346722.

 Although Applicant clearly states wireless communication.   Race towable antenna system Fig.1 #60 meets applicant limitations.  
Herz was added particularly for “plurality of cameras” and is addressed in the independent claim which the dependent claims read on; therefor “plurality of cameras” in the dependent claims have been properly addressed in the independent claims.

Regarding claim 1, Race teaches an apparatus comprising: 

a remotely operated submersible configured for inspection of one or more liquid cooled components within a tank and having: (Race Fig.1 #20 Unmanned underwater vehicle UUV; Fig.1 shows a liquid tank) Water is a liquid cooled component. Within a tank [large naval tank] is intended use. The ocean is a tank; a large receptacle for holing or storing liquids such as water.

a signal receiver structured to receive a command through a liquid environment of the tank from a remote control station (Race Fig.1 #40 towed antenna system through liquid [environment of the tank] form 13 remote control station Also para 63; UUV 20, through towed antenna system 40, may initiate and bi-directionally communicate with one or more of aircraft 12, watercraft 13, satellite 14, and terrestrial communication systems 16, 18.) “of the tank” is intended use. 

when the signal receiver is submerged within the liquid environment of the tank when the remotely operated submersible is within the tank, (Race Fig.1 #60 towed body; Fig.14 #60; Fig.27 is the towed body communication system 102 comprising #125 Wifi is within the liquid environment of the tank; Also Fig. 27, #153 ethernet to coax bridge is in the tank and is a signal receiver)

the liquid environment being a dielectric liquid; (Race Fig.1 water; para 153 operating towed body 60 in calm seas) It is noted that water has a dielectric constant of 80.4.  Applicant’s specifications para 9 stated the liquid can take any variety of forms including water. It is also noted that in the general definition of dielectric, water is not a dielectric; but under very controlled conditions water is a dielectric i.e. thermal energy, electrophoretic force, refractive index and frequency dependence.  Hence multiple antennas needed for transitions through different medium resistance and impedance.  Data signals can be considered similar to alternating signals and therefor the impedance difference change the waveforms of the signal.  It is noted that Applicant’s specifications only deal with dielectric in terms cooling fluid or propulsor and not with signal transmission.  


an input/output selector circuit for selecting the captured targets and forming a signal to be transmitted based on the captured targets sectioned; and (Race Fig. 29 and para 6; capable of receiving GPS signals [based on the captured targets sectioned i.e. section{ed} or location] and transmitting and receiving [input of receiving and output of transmitting are selected based on circuit] RF (e.g., Wi-Fi, cellular, spread spectrum, etc.)  Also Fig.29 #131)

a signal transmitter structured to transmit the signal formed by the input/output selector circuit based on the captured targets and while the remotely operated submersible is submerged, the signal transmitter adapted to transmit information through the liquid environment at a power for the information to be received at a receiving antenna. (Race Fig.1 #40 [while the remotely operated submersible #20 is submerged] towed antenna system through liquid form 13 remote control station Also para 63; UUV 20, through towed antenna system 40, may initiate and bi-directionally communicate with one or more of aircraft 12, watercraft 13, satellite 14, and terrestrial communication systems 16, 18.) See 112(b) rejection above for the “submersible is submerged at a power of the information to be received”.
 Also (Race Para 29, the cable being connectable to the launch and recovery communication system on one end and to the towable antenna system on the other end, the cable being configured for transmitting electrical power from a power source in the unmanned underwater vehicle to the towable antenna system and for transporting data signals between the unmanned underwater vehicle and the towable antenna system.) Power for the information to be received is limited to the length of the cable which the submersible is submerged.

Race teaches a camera (Race Fig.7 #60 and Para 67, 60 includes a camera for taking digital photographs and digital video) but does not explicitly teach a plurality of cameras or sensors each structured to capture a target associated with the one or more liquid coolant components within the tank when the plurality of cameras is within the liquid environment of the tank;  (Race Para 67 teaches that the towed body 60 includes a camera and that the towed body is within the liquid environment of the tank ).  However examiner maintains that it was well known in the art at the time the invention was filed as taught by Herz.  Regarding a plurality of cameras or sensors each structured to capture a target, Herz teaches Herz para 15; sensors may include one or more camera Also Fig.3 Underwater vehicle 313 payload 409 camera.  Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Race in view of Herz such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of Herz seamless integration between components. 

Regarding claim 2, Race and Herz teach all of the limitations of claim 1 and further teach, wherein the signal receiver is a radio receiver, and wherein the signal transmitter is structured to provide radiofrequency transmissions. (Race Fig. 29 WiFi and Para 108 bi-directional transmit and receive antenna via RF)

Regarding claim 3, Race and Herz teach all of the limitations of claim 2 and further teach, wherein the radio receiver is structured to receive radio-frequency transmissions in a band between 300 MHz and 5 GHz. (Race fig.29 WiFi and Para 155, WiFi, GPS Satellite communication) based on Applicants Specifications WiFi radio. 

Regarding claim 4, Race and Herz teach all of the limitations of claim 1 and further teach, wherein the signal receiver and the signal transmitter are included in a transceiver (Race Fig.1 #60), and which further includes a liquid thruster used to propel and orient the remotely operated submersible as well as a control circuit structured to receive a command transmitted to the signal receiver, the control circuit operable to control a fluid flow of the liquid thruster. (Rice Fig2. #24 and para 71; communication link is made with at least one remote communication system [control circuit], remote control and operation of UUV 20 and towable system 40 may be made by a remote user.)

Regarding claim 5, Race and Herz teach all of the limitations of claim 1 and further teach, wherein the liquid environment in which the signal transmitter is structured to transmit is an organic polymer liquid. Intended use, the UUV of Rice can be used in organic polymer liquid.
Also see: Hovering Control of Submersible Transformer Inspection Robot Based on ASBBC Method.

Regarding claim 6, Race and Herz teach all of the limitations of claim 5 and further teach, wherein the input/output selector circuit is a signal switch structured to select an individual one of the plurality of cameras to form the signal to be transmitted. (Race Fig.7 #60 and Para 67, 60 includes a camera for taking digital photographs and digital video, be streamed real-time to at least one of the remote communication systems.)

Regarding claim 7, Race and Herz teach all of the limitations of claim 1 and further teach, wherein the remotely operated submersible further includes a sensor capable of detecting a state of the remotely operated submersible or its environment. (Race Fig.7 #60 and Para 67, 60 includes a camera for taking digital photographs and digital video, be streamed real-time to at least one of the remote communication systems.)

Regarding claim 8, Race and Herz teach all of the limitations of claim 1 and further teach, wherein the signal to be transmitted includes camera information related to the captured target in its transmission by the signal transmitter. (Race Fig.7 #60 and Para 67, 60 includes a camera for taking digital photographs and digital video, be streamed real-time to at least one of the remote communication systems.)

Race teaches all of the claim limitations of claim 1 but does not explicitly teach information from the sensor.  However examiner maintains that it was well known in the art at the time the invention was filed as taught by Herz.  Regarding information from the sensor and. Herz teaches Herz para 103; Onboard Sensors 207 are for flight or vehicle management and control capturing audio and visual signals from the UV location and field of view for 
transmission to the OCS--Control and Monitoring Systems 218.  Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Race in view of Herz such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of Herz seamless integration between components.

Regarding claim 9, Race and Herz teach all of the limitations of claim 5 and further teach, which further includes a base station having a signal receiver complementary to the signal transmitter of the remotely operated submersible, and a signal transmitter complementary to the signal receiver of the remotely operated submersible, (Race Fig.1 #60 and Para 62; to transmit and receive communication signals to and from various remotely located communication systems.) and wherein the remotely operated submersible is structured to operate in a tank that is filled with the organic polymer liquid. Intended use, Race UUV can be submerged in a tank filled with organic polymer liquid.

Regarding claim 26, Race and Herz teach all of the limitations of claim 9. Claim 26 is rejected, wherein the tank includes an electrical transformer submerged in the organic polymer liquid. (intended use, A user can open a tank for inspection and drop Rice’s Fig.1 UUV#20 into an electrical transformer tank filled with organic polymer liquid tank for inspection.  It is further noted that size does not play a roll (Race para 6). The tank can be significantly large such as the Navy Indoor Ocean and the UUV and be significantly small such as a Nanosubmarine and nanosubs used for tasks within the human body)

Claim 10 is rejected using the same rejections as made to claim 1.  UUV’s are machines to carry out tasks automatically i.e. robots.

Regarding claim 11, Race and Herz teach all of the limitations of claim 10 and further teach, wherein the liquid propulsor is structure to operate in tank filled with the dielectric liquid. Operate in a take filled with dielectric liquid is intended use but Race Fig.2 #24 will work in a take filled with dielectric liquid such as sea water.  It is further noted that UUV’s are used to detect oil and gas as well as assisting in oil and gas spills therefore the UUV’s.  The UUV’s are water tight, oil and oil polymers have molecules much larger then water.   Sea water has is more acidic with a higher PH. And Race Fig.2 #24 will propel any liquid including oil polymer.

Regarding claim 27, Race and Herz teach all of the limitations of claim 11. Claim 27 is rejected, wherein the dielectric liquid is an electrical transformer coolant, and wherein the tank is an electrical transformer. (intended use, A user can open a tank for inspection and drop Rice’s Fig.1 UUV#20 into an electrical transformer tank filled with organic polymer liquid used as coolant.  It is further noted that size does not play a roll (Race para 6). The tank can be significantly large such as the Navy Indoor Ocean and the UUV and be significantly small such as a Nanosubmarine and nanosubs used for tasks within the human body)

Regarding claim 12, Race and Herz teach all of the limitations of claim 10 and further teach, wherein the liquid propulsor is structured to provide propulsive power to the robotic drone by accelerating the dielectric liquid. (Race Fig.2 #24)

Regarding claim 13, Race and Herz teach all of the limitations of claim 10 and further teach, wherein the radio transmitter is structured to provide a digital transmission formatted according to an internet protocol (IP) standard. (Race para 104, networks, such as an intranet and the Internet.)

Regarding claim 14, Race and Herz teach all of the limitations of claim 13 and further teach, wherein the digital transmission is WiFi/WLAN. (Race para 104 Wi-Fi)

Regarding claim 15, Race and Herz teach all of the limitations of claim 13 and further teach, wherein the robotic drone is structured to broadcast a moving image (Race para 67; a camera for taking digital photographs and digital video, which may, for example, be streamed real-time to at least one of the remote communication systems.) 

Race teaches all of the claim limitations of claim 13 but does not explicitly teach with an overlay of drone data, and wherein the drone data overlay can include any one of a system parameter and sensor measurement.  However examiner maintains that it was well known in the art at the time the invention was filed as taught by Herz.  Regarding with an overlay of drone data, and wherein the drone data overlay can include any one of a system parameter and sensor measurement. Herz teaches Herz para 111; Visual content can be Content stored video, graphical or hologram files or animation overlaid real-time video from cameras installed on the UV.  Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Race in view of Herz such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of Herz seamless integration between components. 

Regarding claim 16, Race and Herz teach all of the limitations of claim 13 and further teach, wherein the input/output selector circuit is a multiplexer structured to combine the images (Race para 88; multiple data streams may be multiplexed onto a single fiber 258) from the plurality of cameras for transmission to form the signal to be transmitted, and which further includes a liquid propulsor for providing motive force to the drone (Race Fig.2).

Regarding claim 17, Race and Herz teach all of the limitations of claim 14 and further teach, which further includes a base station configured to include a base station receiver, (Race Fig.1 #60 and Para 62; to transmit and receive communication signals to and from various remotely located communication systems.) the base station receiver structured to receive the radiofrequency signal broadcast from the radio transmitter.(Race para 62; body 60 to the surface of the water to transmit and receive communication signals to and from various remotely located communication systems. communication systems 16,18 [to #60] may include, for example, one or more RF communication systems)

Regarding claim 18, Race and Herz teach all of the limitations of claim 17.  Claim 18 is rejected based on logic. wherein the base station displays video from one of the plurality of cameras without the need of a demultiplexer. It is noted that demultiplexer is not needed.  Claim 18 depends on 17, 14, 13, 10 as such the signal was never multiplexed and as such can be displayed raw.  Claims 16 is multiplexed and would need a demultiplexer to display. 

Claims 19-21, and 23-25, are rejected under 35 U.S.C. 103 as being unpatentable over Silverman US 5,205,174 in view of Herz 20150346722.

Regarding claim 19, Race teaches a method comprising: 

Silverman teaches a method comprising: 
opening a tank which includes an object of inspection submerged in a liquid within the tank, the liquid being a dielectric liquid; (Silverman Fig.1 R liquid reservoir R i.e. tank; submerged in a liquid L, inspection system #3 inspection of object R) (Silverman Col.2 line 25, oil-based liquids i.e. dielectric) It is noted at all oils are dielectric to varying degrees. i.e. oil based capacitors use oil as their dielectric medium. 

inserting a submersible robotic drone into the interior of the tank; (Silverman Fig.1 submersible vehicle#1 is inside the tank)

propelling the submersible robotic drone through the liquid in the tank to inspect the object of inspection; (Silverman Fig.1 #5 including a motor driven treads)

operating a plurality of cameras situated within the tank as a result of placement by the submersible robotic drone, the plurality of cameras located on the submersible robotic drone and configured to capture the object of inspection; (Silverman Col.3 line 66; the optical inspection system which uses an array of 12 separate CCD cameras to image the surface [object of inspection] directly.) 

selecting a target camera from the plurality of cameras for transmission of information of the target camera to a base station, the selecting accomplished via an input/output signal selector; and (Herz Table 1, Each UV 102 camera system can include multiple cameras to enable operator switching [i.e. switching to information of the target camera])

whole the submersible robotic drone is submerged, (Herz Fig.3 transmitters #208 of vehicle 303 para 4; unmanned underwater vehicles (UUVs)) operated by multiple pilots within a controlled and configured augmented reality PARDE mission plan that includes vision-integrated geo-fence management of UV location parameters and delivery of augmented visual, audio, motion and tactile content to the end-user UV pilots, or remote drone pilots (RDPs).) wirelessly transmitting the information of the target camera selected via the input/output signal selector at a power for the information to be received at a receiving antenna. (Herz Table 1, A UV mounted with cameras (Drone's Eye View) which streams video [wireless Fig.1 #107 to a receiving antenna, at a power to be received.  If the signal is recived it is at a power for the information to be received at the receiving antenna] to a VR headset, or equal. Herz Fig.1 and para 79; The UVs 102 on-board processing system in combination with the OCS 103 monitor, manage and transmit [wireless 107 video content form cameras on UVs] augmented audio and video content to the VARCs 101,)
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Race in view of Herz such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of seamless integration between components. 

Regarding claim 20, Silverman and Herz teach all of the limitations of claim 19 and further teach, wherein the input/output selector is a switch, and which further includes switching between the plurality of cameras for transmission by a wireless transmitter. (Herz para 93; Connectivity between the UVs 102 and the OCS 103 is wireless for all audio, video, and control functions between VARC 101 and OCS 103.  Also 112; Each UV 102 camera system can include multiple cameras to enable operator switching to view full 360°) 
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Race in view of Herz such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of seamless integration between components. 

Regarding claim 21, Race and Herz teach all of the limitations of claim 22 and further teach, wherein the switching is controlled by an operator at a base station. (Herz para 112; Each UV 102 camera system can include multiple cameras to enable operator [at the base station Fig.1] switching to view full 360°)
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Race in view of Herz such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of seamless integration between components. 



Regarding claim 23, Race and Herz teach all of the limitations of claim 20 and further teach, wherein the wirelessly transmitting includes broadcasting a radiofrequency signal from a wireless transmitter. (Herz Fig.1 and para 93 Wi-Fi)
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Race in view of Herz such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of seamless integration between components. 

Regarding claim 24, Race and Herz teach all of the limitations of claim 23 and further teach, which further includes formatting the radiofrequency signal according to a WiFi standard. (Herz para 93 Wi-Fi)
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Race in view of Herz such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of seamless integration between components. 

Regarding claim 25, Race and Herz teach all of the limitations of claim 24 and further teach, which further includes receiving information related to the radiofrequency signal at a base station, and displaying an image from the target camera on a display. (Herz Fig.1 and para 34; and Rice para 67, includes a camera for taking digital photographs and digital video streamed real-time to at least one of the remote communication systems.) 
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Race in view of Herz such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of seamless integration between components. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Silverman in view of Herz and in further view of Race.

Regarding claim 22, Silverman and Herz teach all of the limitations of claim 20.  Regarding, wherein the switching is accomplished by a multiplexer. Race teaches (Race para 88; multiple data streams may be multiplexed onto a single fiber 258)
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Silverman and Hers in view of Race such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of intermediary for communications between a submerged underwater vehicle and the one or more remote communication systems. 

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Race and Herz in view of Hoffman US 20090315657.

Regarding claim 28, Race and Herz teach all of the limitations of claim 19. Regarding, wherein the tank is a transformer tank, the object of inspection is an electrical transformer, and the liquid is a transformer liquid coolant. (Hoffman Fig. 1A teaches a transformer tank filled with liquid coolant to be inspected)
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Race and Herz in view of Silverman such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose investigating a liquid filled transformer. 
Citation of pertinent prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Author Yingbin Feng paper titled: Hovering Control of Submersible Transformer Inspection Robot Based on ASBBC Method.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached on M-F 11am.-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SIHAR A KARWAN/Examiner, Art Unit 2422                                                                                                                                                                                                        
 /JEFF A BURKE/ Supervisory Patent Examiner, Art Unit 3664